Per Curiam.
This is an appeal from an order of the district court of Gosper county confirming a sale of real estate made by the sheriff of said county under a decree of foreclosure. The only ground upon which counsel rely for a reversal of the order is that the treasurer’s certificate, showing a lien for taxes upon the property in question, was not fthed in the office of the clerk of the district court until the day *857of the sale. It appears to be conclusively established by the record that the sheriff applied to the treasurer and obtained from him a certificate showing that there was a tax lien upon the property amounting to $5.57, and that the amount of such lien was deducted from the gross value of the land, but that the certificate was not fthed until the day of the sale. Notwithstanding this irregularity, we think, upon the admitted facts, the sale was properly approved and that the order of confirmation should be affirmed. The authority of the sheriff to make the sale did not depend upon the procurement and filing of the certificates of liens. That proposition is thoroughly established by the decisions of this court. Craig v. Stevenson, 15 Nebr., 362; Smith v. Foxworthy, 39 Nebr., 214; American Investment Co. v. McGregor, 48 Nebr., 779, The sheriff having, according to these cases, authority to sell, the only question to be considered is whether the owner of the equity of redemption was prejudiced by the irregularity of which he complains. The rule is well established that the failure of appraisers to deduct liens affords no sufficient ground for vacating the sale, where it appears that the property sold for two-thirds of its gross value. La Selle v. Nicholls, 56 Nebr., 458; Bernheimer v. Hamer, 59 Nebr., 733. The property here in question did sell for two-thirds of its gross value, and, since the appellant would not have been injured if the appraisérs had fathed to deduct the lien or had wrongfully deducted it, we are unable to perceive how the failure to fthe, in the office of the clerk of the district court, evidence of the existence of the lien could furnish any just ground for complaint.
Note.—Sheriff.—Execution Sale.—At a judicial sale, the sheriff simply sells the property of the defendant in the thing-, whatever that property may he; and warrants nothing, either as to title or quality. The rule of caveat emptor applies nine cera. Hart v. Hampton, 7 T. B. Monroe [Ky.], 381, 18 Am. Dec., 186.—Reporter.
The order of confirmation is
Affirmed.